Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
20, 2008







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed June 20, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00316-CV
____________
 
IN RE JAMES G. STRACHAN, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On April
23, 2008, relator, James G. Strachan, filed a petition for writ of mandamus in
this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relator asks this court to compel the
Honorable P.K. Reiter, visiting judge of the 434th District Court of Fort Bend
County, to vacate the June 12, 2007 order regarding the completion of a stock
sale; the March 28, 2008 order granting the motion for protection filed by real
party in interest, Marie Starich; and the April 5, 2008 order denying relator=s motion to disqualify Starich=s counsel. 




Relator
has not established his entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny relator=s petition for writ of mandamus.  We
further lift our April 25, 2008 order staying the trial court proceedings.
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed June 20, 2008.
Panel consists of Justices Frost,
Seymore, and Guzman.